"The mayor and aldermen . . . when any such [domestic] animal is adjudged by a veterinary surgeon, by them selected, to be infected with any contagious or infectious disease, may, in their discretion, order such diseased animal to be forthwith killed and buried. . . . They may cause ball such animals, so ordered killed, to be appraised by a committee of three competent and disinterested men, under oath, at the value thereof at the time of the appraisement, and the amount of the appraisement shall be paid as provided in section 1. In case the owner of the animal shall be aggrieved by the amount of such appraisement, he may by petition appeal to the trial term of the supreme court *Page 149 
next holden in and for the county. . . . Said owner shall enter said petition in said court, and shall he entitled therein to a trial as to the value of said horse at the time of said appraisement by the court or jury." Laws 1889, c. 93, ss. 2, 3, and 4.
The language of the statute is unequivocal and decisive, that the committee are to determine the value of the animal at the time of their appraisal, and that the owner is entitled to payment of its value at that time only. The court have no power, in this or any other form of procedure, to order the defendants to pay the value of the horse before it became diseased.
The owner "aggrieved by the amount of such appraisement" is given an appeal to the sole end that he may have the value of the diseased animal at the time of the appraisal determined by the court or jury. The plaintiffs complain, not of the amount which they claim the committee awarded them, but of the defendants' refusal to pay it. The statute allows no appeal for that cause.
Appeal dismissed.
SMITH, J., did not sit: the others concurred.